Exhibit 10-33



 

 

 

 

 

 

 

 



ENERGY EAST CORPORATION





SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 

Effective August 1, 2001



 

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

1. Establishment of the Plan and Effective Date. Energy East Corporation
(hereinafter called the "Corporation") hereby establishes a Supplemental
Executive Retirement Plan (hereinafter called the "Plan"). The Corporation is
the Plan Sponsor.
        The Corporation is the common parent of an "affiliated group", within
the meaning of Section 1504 of the Internal Revenue Code of 1986, as amended
(hereinafter that affiliated group is called the "EEC Group"). The Corporation
is one of the members of the EEC Group.
        The purpose of the Plan is to increase retirement benefits for certain
employees beyond those currently provided by the tax qualified pension plan
adopted or sponsored by the Corporation. The Plan is effective as of August 1,
2001 and will continue in effect unless terminated or modified by the
Corporation.

2. Plan Administrator. The Plan Administrator is the Corporation.

3. Plan Year. The Plan Year shall be the calendar year (beginning January 1 and
ending December 31).

4. Year of Service. A Year of Service shall be credited for each twelve
consecutive month period of employment with the EEC Group. A partial Year of
Service shall be credited for each period of employment with the EEC Group of
less than twelve consecutive months.

5. Provisions Applicable to All Salaried Employees Concerning Pension Benefits.
Key Persons, as defined in Paragraph 6D, who terminate employment with the EEC
Group prior to becoming eligible for the benefit provided by Paragraph 6 of this
Plan, shall receive the amount of benefits specified under the tax qualified
defined benefit pension plan adopted or sponsored by the member of the EEC Group
in which the Key Person is a participant, without regard to any limitations
imposed on these pension benefits by any provision of the Internal Revenue Code
of 1986, as amended, and the regulations thereunder, whether now existing or as
may hereafter be adopted. For purposes of determining the benefit provided by
this Paragraph 5, the Key Person's tax qualified pension plan shall be
determined by defining earnings as base pay, plus any Annual Incentive Awards
paid to the Key Person in the applicable year. The benefit payable pursuant to
this Paragraph 5 shall be calculated by subtracting any amounts payable to the
Key Person from any tax qualified defined benefit pension plan adopted or
sponsored by the member of the EEC Group in which the Key Person is a
participant. In addition, any benefits provided pursuant to the terms of this
Paragraph 5 shall be determined by applying the same reduction in benefits for
commencement prior to age 65 as is applied under the defined benefit pension
plan adopted or sponsored by the member of the EEC Group in which the Key Person
is a participant. Payment of the benefit provided by this Paragraph 5 shall be
made in the same form as elected by the Key Person under the tax qualified
defined benefit pension plan adopted or sponsored by the member of the EEC Group
in which the Key Person is a participant. Key Persons shall be entitled to
receive the benefit described in Paragraph 5 as long as the Participant has
completed five full Years of Service with the EEC Group prior to termination of
employment by the EEC Group.

6. Supplemental Pension Benefits.

A) Determination of Benefit. All Key Persons who retire from the EEC Group
either voluntarily or by reason of a disability at age 55 or later with five
full Years of Service with the EEC Group shall be entitled to receive a total
retirement benefit equivalent to the percentage of the average of such Key
Person's highest three consecutive years of earnings within the last five years
of employment with the EEC Group that is determined as follows: the percentage
benefit shall be (i) 3% for each full Year of Service with the EEC Group up to
fifteen years of service; (ii) 1.2% for each additional full Year of Service
with the EEC Group up to a maximum of 75% for forty or more years of service. In
addition, for each partial Year of Service completed by the Key Person, the
percentage benefit shall be prorated by multiplying the applicable percentage by
a fraction, the numerator of which is equal to the number of months completed in
the partial Year of Service, and the denominator of which is equal to twelve.
        For purposes of this Paragraph 6, earnings shall be defined as base pay,
plus any Annual Incentive Awards paid to the Key Person in the applicable year.
        From the amount determined in accordance with the provisions of the
above paragraph there shall be subtracted (i) any amounts received by the Key
Person from any defined benefit pension plan adopted or sponsored by the EEC
Group in which the Key Person participates, payable at age 65 (or actual age, if
greater) as a straight life annuity and (ii) any Social Security benefits which
the Key Person is eligible or expected to become eligible to receive as
determined by the Plan Administrator. If after the subtraction there remains a
positive amount, that amount shall be paid by the Corporation as an additional
benefit to the Key Person in accordance with the terms of this Plan. The amount
described in the preceding sentence shall be decreased by three percentage
points for each year that a Key Person is less than 60 years of age on the date
of the Key Person's commencement of benefit payments.
        For purposes of making the subtraction set forth in the immediately
preceding paragraph, if (i) a Key Person retires at or after age 55 and prior to
age 62, or (ii) benefits are payable to a Key Person upon and after a Change in
Control prior to age 62 (as permitted by Paragraph 9), the amount of Social
Security benefits subtracted will be the amount of estimated Social Security
benefits that the Plan Administrator estimates that the Key Person would have
received if the Key Person had retired at age 62.

B) Survivor's Benefit. One-half of any amount being paid to a Key Person
pursuant to Paragraph 6A hereof after retirement will be paid to the surviving
spouse of the Key Person during the spouse's lifetime upon the death of the Key
Person after retirement. If a Key Person dies prior to retirement and such Key
Person would have been entitled to payments pursuant to Paragraph 6A hereof if,
at the time of the Key Person's death, the Key Person had retired rather than
died, the Key Person's spouse shall be paid during the spouse's lifetime the
amount specified in the next sentence of this Paragraph 6B. Said amount shall be
determined by applying the first sentence of this Paragraph 6B as if the Key
Person had retired on the date of his death, rather than dying on such date, and
survived long enough to receive the first payment due to the Key Person pursuant
to Paragraph 6A hereof. In the event a Key Person receives a lump sum payment of
his accrued benefit, pursuant to Paragraph 6C or 9, no additional survivor
benefits shall be payable from the Plan. For the purposes of this Paragraph 6B,
a Key Person's "spouse" shall mean the spouse who survives the Key Employee and
to which the Key Person is legally married: (i) in the case of a Key Person who
dies prior to retirement, on the date of the Key Person's death or (ii) in the
case of a Key Person who dies after retirement, on each of the date of the Key
Person's retirement and the date of the Key Person's death. No benefits are
payable pursuant to this Paragraph 6B upon the death of a Key Person who is (x)
unmarried or (y) no longer married to the spouse who was the Key Employee's
spouse on the date of the Key Person's retirement.

C) Payment of Benefit. Except as otherwise provided herein, benefits payable
under Paragraph 6A of this Plan shall be payable monthly to the Key Person.
        All benefits payable pursuant to Paragraphs 6A and 6B of this Plan will
cease upon the death of the surviving spouse of the Key Person or, if there is
no surviving spouse, upon the death of the Key Person. No rights shall accrue
under this paragraph to (i) the estate of the Key Person, (ii) any beneficiary
of the Key Person other than a surviving spouse or (iii) the estate of the
surviving spouse.
        Except as specifically provided in the first three sentences of
Paragraph 9 hereof or in the second and third sentences of Paragraph 6B hereof,
no benefits will be paid to the Key Person or any surviving spouse pursuant to
this plan if the Key Person dies prior to retirement from the EEC Group.
        The benefit payable to the Participant pursuant to the terms of
Paragraph 6A of this Plan hereunder may be paid in a lump sum if (i) the Key
Person files an election or an amended election in the form of Exhibit "B"
attached hereto and made a part hereof at least twelve months and one day prior
to the date on which benefits hereunder shall become payable to such Key Person;
or (ii) an employee's request for a lump sum payment is approved by the Board of
Directors of the Corporation. The lump sum benefit payable from the Plan to the
Participant shall be the Actuarial Equivalent of the benefit payable under
Paragraphs 6A and 6B, taking into account a maximum age differential between the
Key Person and the Key Person's spouse of five years. The Actuarial Equivalent
lump sum value of the benefit payable to the Key Person pursuant to this
paragraph, shall be determined based upon the mortality table prescribed by the
Treasury pursuant to Section 417(e) of the Code and the annual rate of interest
on 30-year Treasury securities in effect as of the last day of the year
preceding the year of distribution.

D) Definition of Key Person. For purposes of this Plan, the term "Key Person"
means those employees of the Corporation or the EEC Group, as designated by the
Executive Compensation Committee of the Board of Directors of the Corporation
after recommendation of the Chairman of the Board of Directors of the
Corporation, set forth on Exhibit "A" attached hereto and made a part hereof.

7. Other Provisions. The Corporation reserves the right to terminate or modify
the Plan in whole or in part at any time by action of the Board of Directors of
the Corporation. Any such termination or modification shall not affect rights
previously accrued. Participation in the Plan shall not be deemed to be an
employment contract. A participant's rights and benefits under the Plan may not
be assigned, pledged, or encumbered by the participant, his estate or
beneficiary. The Plan Administrator will make such decisions, rules and
regulations as are necessary to administer the Plan and interpret the provisions
of the Plan.

8. Funding. There will be no funding of any amounts to be paid pursuant to this
Plan; provided, however, that the Corporation, in its discretion, may establish
a trust to pay such amounts, which trust shall be subject to the claims of the
Corporation's creditors in the event of the Corporation's bankruptcy or
insolvency; and provided, further, that the Corporation shall remain responsible
for the payment of any such amounts which are not so paid by any such trust.

9. Change in Control. Upon and after a Change in Control (as defined below), Key
Persons whose employment is terminated from the Corporation for any reason other
than death or Cause (as defined herein) shall be entitled to receive the
retirement benefit described in Paragraph 6 as long as the Participant has
completed five full Years of Service with the EEC Group as of the date of the
Change in Control. Further, following the Key Person's termination of employment
with the EEC Group, the vested benefit described in the preceding sentence may
be immediately distributed to each Key Person in a lump sum which will be equal
to the present value of such vested benefit payable at the greater of (i) age 55
or (ii) such Key Person's age on the date of termination. A Participant must
make an election to receive a lump sum distribution of his benefit from the Plan
following termination of employment after a Change in Control at the time the
Participant's name is added to Appendix A, by filing an election or an amended
election in the form of Exhibit "B" attached hereto and made a part hereof.
        A "Change in Control" shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

 i.   an acquisition by any Person of beneficial ownership (within the meaning
      of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
      (l) the then outstanding shares of common stock of the Corporation (the
      "Outstanding Company Common Stock") or (2) the combined voting power of
      the then outstanding voting securities of the Corporation entitled to vote
      generally in the election of directors (the "Outstanding Company Voting
      Securities"); excluding, however, the following: (1) any acquisition
      directly from the Corporation, other than an acquisition by virtue of the
      exercise of a conversion privilege unless the security being so converted
      was itself acquired directly from the Corporation, (2) any acquisition by
      the Corporation, (3) any acquisition by any employee benefit plan (or
      related trust) sponsored or maintained by the Corporation or any entity
      controlled by the Corporation, or (4) any acquisition pursuant to a
      transaction which complies with clauses (1), (2) and (3) of subsection
      (iii) of this definition; or
 ii.  a change in the composition of the Board such that the individuals who, as
      of August 1, 2001, constitute the Board (such Board shall be hereinafter
      referred to as the "Incumbent Board") cease for any reason to constitute
      at least a majority of the Board; provided, however, for purposes of this
      Section 11, that any individual who becomes a member of the Board
      subsequent to August 1, 2001, whose election, or nomination for election
      by the Corporation's shareholders, was approved by a vote of at least
      two-thirds of those individuals who are members of the Board and who were
      also members of the Incumbent Board (or deemed to be such pursuant to this
      proviso) shall be considered as though such individual were a member of
      the Incumbent Board, but, provided, further, that any such individual
      whose initial assumption of office occurs as a result of either an actual
      or threatened election contest (as such terms are used in Rule 14a-11 of
      Regulation 14A promulgated under the Exchange Act) or other actual or
      threatened solicitation of proxies or consents by or on behalf of a Person
      other than the Board shall not be so considered as a member of the
      Incumbent Board; or
 iii. consummation of a reorganization, merger or consolidation or sale or other
      disposition of all or substantially all of the assets of the Corporation
      ("Corporate Transaction"); excluding, however, such a Corporate
      Transaction pursuant to which (1) all or substantially all of the
      individuals and entities who are the beneficial owners, respectively, of
      the Outstanding Company Common Stock and Outstanding Company Voting
      Securities immediately prior to such Corporate Transaction will
      beneficially own, directly or indirectly, more than 60% of, respectively,
      the outstanding shares of common stock, and the combined voting power of
      the then outstanding voting securities entitled to vote generally in the
      election of directors, as the case may be, of the corporation resulting
      from such Corporate Transaction (including, without limitation, a
      corporation which as a result of such transaction owns the Corporation or
      all or substantially all of the Corporation's assets either directly or
      through one or more subsidiaries) in substantially the same proportions as
      their ownership, immediately prior to such Corporate Transaction, of the
      Outstanding Company Common Stock and Outstanding Company Voting
      Securities, as the case may be, (2) no Person (other than the Corporation,
      any employee benefit plan (or related trust) of the Corporation or any
      entity controlled by the Corporation or such corporation resulting from
      such Corporate Transaction) will beneficially own, directly or indirectly,
      25% or more of, respectively, the outstanding shares of common stock of
      the Corporation resulting from such Corporate Transaction or the combined
      voting power of the outstanding voting securities of such corporation
      entitled to vote generally in the election of directors except to the
      extent that such ownership existed prior to the Corporate Transaction, and
      (3) individuals who were members of the Incumbent Board will constitute at
      least a majority of the members of the board of directors of the
      corporation resulting from such Corporate Transaction; or
 iv.  the approval by the stockholders of the Corporation of a complete
      liquidation or dissolution of the Corporation.

        For purposes of the definition of Change in Control in this Paragraph 9:

"Beneficial Owner" shall have the meaning defined in Rule 13d-3 under the
Exchange Act.

"Board" shall mean the Board of Directors of the Corporation.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) (2) and 14(d) (2) thereof.

"Cause" for termination from the Corporation of a Key Person's employment (for
purposes of this Plan), after any Change in Control, shall mean (i) the willful
and continued failure by the Key Person to substantially perform the Key
Person's duties with the Corporation (other than any such failure resulting from
the Key Person's incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Key Person by the Board
of the Corporation which demand specifically identifies the manner in which the
Board of Directors of the Corporation believes that the Key Person has not
substantially performed the Key Person's duties, or (ii) the willful engaging by
the Key Person in conduct which is demonstrably and materially injurious to the
Corporation, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Key Person's part shall be
deemed "willful" unless done, or omitted to be done, by the Key Person not in
good faith and without reasonable belief that the Key Person's act, or failure
to act, was in the best interest of the Corporation.

10. Cessation of Participation. If, while in the active employment of the EEC
Group, an employee of the EEC Group included in Appendix A ceases to be either
an officer of Energy East or an employee of the EEC Group, such employee's
participation in this Plan shall cease as of the date of the change in status.
In the event an employee has not reached age 55 prior to the date of such change
in status, no benefits will be payable from this Plan to the employee.

* * * * *

 

 

IN WITNESS WHEREOF OF THE ADOPTION OF THIS PLAN, Energy East Corporation has set
its hand and seal to this plan as of the 1st day of August, 2001.

 

ENERGY EAST CORPORATION

 

By /s/ Kenneth M. Jasinski            
          Kenneth M. Jasinski
          Executive Vice President,
          General Counsel & Secretary

Attest /s/ Richard R. Benson               
                Richard R. Benson
                Vice President
                Human Resources

 

 

STATE OF NEW YORK     )

                                               ) SS.:

COUNTY OF                       )

        On this 13th day of August , in the year 2001, before me, the
undersigned, personally appeared     Richard R.
Benson                                               ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

   /s/  Darlene E. Beach                      



          Notary Public

 

 

EXHIBIT "A"

Participating Employees

Robert Allessio

Richard R. Benson

Sara Burns

Kenneth M. Jasinski

Robert D. Kump

James P. Laurito

F. Michael McClain

Robert E. Rude

Angela M. Sparks

Ralph R. Tedesco

Wesley W. Von Schack

Denis E. Wickham

 

 

EXHIBIT "B"

Lump Sum Elections

ENERGY EAST CORPORATION

Supplemental Executive Retirement Plan

Initial Lump Sum Election Form

 

I, ___________________________, request that if I am entitled to a benefit under
the Energy East Corporation Supplemental Executive Retirement Plan (the "SERP"),
upon my retirement from the Corporation, that my benefit be paid to me in a lump
sum as provided in Paragraph 6 of the SERP, as soon as administratively feasible
to do so. I understand that this election must be filed with Energy East
Corporation on or prior to twelve months and one day prior to the date on which
I become eligible to receive benefits under the SERP.



______________________________

                Employee

_____________________________

                Date



 

 

ENERGY EAST CORPORATION

Supplemental Executive Retirement Plan

Lump Sum Election Form - Change in Control

 

I, ___________________________, request that if I am entitled to a benefit under
the Energy East Corporation Supplemental Executive Retirement Plan (the "SERP"),
following a Change in Control (as defined herein), I, __do __do not request my
benefit be paid to me in a lump sum as provided for in Paragraph 6 of the SERP.
I understand that this election must be filed with Energy East Corporation at
the time I become eligible for SERP benefits provided by Paragraph 6 (regardless
as to whether I have satisfied the age and service eligibility requirements at
that time.)



______________________________

                Employee

_____________________________

                Date

 

 

ENERGY EAST CORPORATION

Supplemental Executive Retirement Plan

Change in Election

 

I , ___________________________, request that if I am entitled to a benefit
under the Energy East Corporation Supplemental Executive Retirement Plan (the
"SERP"), upon my retirement from the Corporation, that my benefit be paid to me:

_______ in a lump sum as provided in Paragraph 6 of the SERP, as soon as
administratively feasible to do so.

________ in monthly installments as described in Paragraph 6 of the SERP.

I understand that this election must be filed with Energy East Corporation on or
prior to twelve months and one day prior to the date on which I become eligible
to receive benefits under the SERP.

This change in payment election is effective with respect to the SERP and
replaces the election form on file with Energy East Corporation dated
________________________.



______________________________

                Employee

_____________________________

                Date



 

Consented to: Energy East Corporation

______________________________

                Officer

_____________________________

                Date